NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance
                             with Fed. R. App. P. 32.1




             United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted December 14, 2007*
                               Decided December 18, 2007

                                           Before

                         Hon. WILLIAM J. BAUER, Circuit Judge

                         Hon. JOHN L. COFFEY, Circuit Judge

                         Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 07-1070

JOSE ALEJANDRO GARCIA-                             Petition for Review of an Order of the
CASIANO,                                           Board of Immigration Appeals
     Petitioner,
                                                   No. A75-548-322
       v.

MICHAEL B. MUKASEY, Attorney
General of the United States,
     Respondent

                                         ORDER

      Jose Alejandro Garcia-Casiano, a native of Mexico, entered the United States
without inspection in 1991. The Immigration and Naturalization Service thereafter
denied his application for adjustment of status and waiver of inadmissibility, and
an Immigration Judge found him removable and ineligible for cancellation of
removal. The Board of Immigration Appeals affirmed. Garcia-Casiano petitions for

       *
        After an examination of the briefs and the record, we have concluded that oral argument
is unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 07-1070                                                                      Page 2

review, arguing that the IJ erred in refusing to grant him a continuance and that
the section of the Immigration and Naturalization Act (INA) that makes certain
aliens convicted of crimes related to controlled substances ineligible for admission is
unconstitutionally vague. We deny Garcia-Casiano’s petition for review.

       In March 2005 the INS issued a charging document to Garcia-Casiano
claiming that he was subject to removal on two grounds: (1) as an alien present in
the United States without being admitted or paroled, INA § 212(a)(6)(A)(i), 8 U.S.C.
§ 1182(a)(6)(A)(i), and (2) as an alien convicted of violating a state law relating to a
controlled substance, INA § 212(a)(2)(A)(i)(II), 8 U.S.C. § 1182(a)(2)(A)(i)(II). At his
July 2005 hearing, Garcia-Casiano admitted to the factual allegations in the
charging document, including the allegation that he had been convicted in Illinois
for possessing cocaine in violation of 720 ILCS 570/402(c). He also admitted that he
was removable as an alien present in the United States without being admitted or
paroled. He denied, however, that he was removable under § 212(a)(2)(A)(i)(II) for
having been convicted of a crime relating to a controlled substance. The IJ then
scheduled another hearing for October. Several days later, Garcia-Casiano filed a
complaint for declaratory relief in federal district court seeking a determination
that his state drug conviction did not constitute an aggravated felony.

       At the October removal hearing, Garcia-Casiano requested cancellation of
removal under INA § 240A(a) and sought a continuance of the proceedings pending
the resolution of his declaratory action in federal court. See 8 U.S.C. § 1229b(a)(1).
The IJ denied the continuance, reasoning that it was bound only by decisions of the
BIA and this court. The IJ then held that Garcia-Casiano was removable and
ineligible for cancellation of removal under INA § 240A(a) because that section
applied only to lawful permanent residents. The IJ then ordered Garcia-Casiano’s
removal to Mexico. Shortly thereafter, the district court dismissed without
prejudice Garcia-Casiano’s action for a declaratory judgment.

       Garcia-Casiano appealed the IJ’s decision to the BIA, arguing that his past
drug conviction did not constitute an aggravated felony, that the IJ erred in
refusing to grant a continuance, and that he is eligible for cancellation of removal
under INA § 240A(b). The BIA dismissed Garcia-Casiano’s appeal. It
acknowledged that Garcia-Casiano’s drug conviction did not constitute an
aggravated felony under Lopez v. Gonzales, 127 S. Ct. 625 (2006), yet it held that he
was nonetheless ineligible for relief under INA § 240A(b)(1)(C), which makes
anyone convicted of an offense related to a controlled substance ineligible for
cancellation of removal.

      On appeal, Garcia-Casiano argues that the BIA erred in upholding the IJ’s
refusal to continue the proceedings while his district court case was pending. We do
not have jurisdiction to review the denial of Garcia-Casiano’s continuance request.
No. 07-1070                                                                     Page 3

Ali v. Gonzales, 502 F.3d 659, 660 (7th Cir. 2007). And this case does not fall within
the exception noted in Subhan v. Ashcroft, 383 F.3d 591, 595 (7th Cir. 2004),
because the denial of the continuance did not nullify a statutory opportunity to
adjust status. See 8 U.S.C. § 1252(a)(2)(B)(ii). Moreover, the grounds on which
Garcia-Casiano seeks a continuance are moot. His case is no longer pending in the
district court and the question at issue there—whether his past drug offense
constituted an aggravated felony—has been decided in his favor, though it is
irrelevant because he is nonetheless ineligible for cancellation of removal. Thus, we
lack jurisdiction to review the denial of his continuance on multiple grounds. See
St. John’s United Church of Christ v. City of Chicago, 502 F.3d 616, 626 (7th Cir.
2007) (federal jurisdiction is lacking when a case is moot).

       Garcia-Casiano next argues that INA § 212(a)(2)(A)(i)(II) is void for
vagueness under the Due Process Clause of the Fifth Amendment. We have
jurisdiction to review all constitutional claims and questions of law arising out of
deportation hearings, Rosales-Pineda v. Gonzales, 452 F.3d 627, 629-630 (7th Cir.
2006), and our review is de novo, Lara-Ruiz v. INS, 241 F.3d 934, 939 (7th Cir.
2001).

        We question whether a vagueness challenge to an admissibility statute—as
opposed to a removal statue—is cognizable because the constitutional requirement
of fair warning does not apply to standards for admission of aliens given that
Congress has plenary power to make admission rules. See, e.g, Beslic v. INS, 265
F.3d 568, 571 (7th Cir. 2001); Boutilier v. INS, 387 U.S. 118, 123 (1967). But even
assuming the vagueness doctrine applies to § 212(a)(A)(i)(II), Casiano’s challenge is
without merit. A statute is unconstitutionally vague when its language fails to
convey a “sufficiently definite warning as to the proscribed conduct when measured
by common understanding and practices.” Beslic, 265 F.3d at 572 (internal
quotations omitted). A statute that contains “terms so vague that [persons] of
common intelligence must necessarily guess at its meaning and differ as to its
application” will be struck down. Gresham v. Peterson, 225 F.3d 899, 907 (7th Cir.
2000) (quoting Roberts v. United States Jaycees, 468 U.S. 609, 629 (1984)).

       INA § 212(a)(A)(i)(II) makes any alien who has been convicted of a law
relating to a controlled substance inadmissible:
No. 07-1070                                                                      Page 4


      [A]ny alien convicted of, or who admits having committed, or who
      admits committing acts which constitute the essential elements of . . .
      a violation (or conspiracy or attempt to violate) any law or regulation
      of a State, the United States, or foreign country relating to a
      controlled substance (as defined in section 802 of Title 21) . . . is
      inadmissible.

8 U.S.C. § 1182(a)(2)(A)(i)(II). Garcia-Casiano argues that the language above
stating that “any law or regulation of a State . . . relating to a controlled substance”
is so vague that a person of common intelligence would not be forewarned as to
what activity is proscribed. We are unpersuaded. No person of common
intelligence would believe that a conviction for possessing cocaine is not
encompassed by the language of the statute. Cocaine is commonly understood to be
a controlled substance, and possession of a controlled substance is commonly
understood to be illegal. Finally, Garcia-Casiano fails to point to any aspect of the
statute that might lead to arbitrary enforcement.

      We DENY Garcia-Casiano’s petition for review.